Title: To George Washington from Rodolph Vall-travers, 10 December 1792
From: Vall-travers, Rodolph (Rodolf)
To: Washington, George



May it please Your Excellency!
Amsterdam, December 10th 1792.

The gracious Answer officially transmitted to me, in your Name, by your worthy Secretary of State, Thos Jefferson Esqe, in Reply to my Several Addresses to Your Excellency, kindly countenancing my sincere old Zeal & Attachment to the Welfare of your prosperous Commonwealth, emboldens me to extend my best Exertions, under your approbation, not only to Objects of Arts and Sciences, (: as in Duty bound by my very honorable Election into the laudable philosophical Society for promoting useful Knowledge, established in Philadelphia, by my immortal Friend, Dr Bn Franklin; :) but likewise to those of a political Nature;

especially relative to Industry, Commerce, public Economy & Finances.
A gradual Introduction of useful Hands to agriculture & manufactures of its Products into Articles of primary Importance, requiring, perhaps more adequate means, than may be within the Reach of patriotic Individuals & Societies, tho’ ever so well intentioned, & liberal in their Encouragements, will be considerably accelerated, and the Fruits thereof more abundantly reaped, even by the present Generation, when countenanced and well assisted by national Power.
The present general Ferment, towards assisting the just natural Rights of Men, in final Opposition to endless Usurpations of selfish Despotism, prevailing all over Europe, threatened with many a bloody struggle, affords now to your pacific Republics the happiest Opportunity for offering a Safe Asylum to all the Europeans endowed with useful Talents, but vexed in their Liberties, Properties, and even their Persons, and for acquiring, by proper Encouragements, very valuable Additions to your Population, Industry, Strength and Prosperity.
When stationed at Bruxelles, the Capital of ten austrian Provinces, now rescued by the Arms of France, and likewise restored to their Option of Liberty and Independence; a central Situation between Holland, France, Gr. Britain, and Germany; and when graciously authorised thereto, as Agent, Consul, or Resident of your united States, by Your Excellence’s appointment in some public Character: it will then be in my Power, to persuade & to engage whatever Description of Subjects may be wanted, for establishing, enlarging, and improving any Sort of Trade or Manufacture particularly wished for. The inclosed Letter, with Proposals and Paterns in the Hemp Branch of Business, adressed to your honble Society for promoting & establishing all Sorts of useful Arts and Manufactures, all over your united States, may serve as a Specimen of the Objects in View.
As to a sufficient Fund for executing the various public spirited Plans in agitation, prompted by your worthy Patriots; (: Such, as high Roads, Bridges, navigable Canals of Communication, deepening Rivers, removing their Obstructions, draining Marshes, erecting public Buildings, raising all Sorts of Minerals, forwarding the Capital Residence of the U.S. in Congress, providing Arsenals, Dock-Yards, a Navy, and other Necessaries for your Defence

and Protection; As likewise public Libraries, Schools of polite arts; Premiums for a Variety of proper Encouragements; and for discharging the Remainder of the Debt contracted in 1784. in Circumstances of the most urgent Necessity, & consequent great Disadvantage :), Shou’d the two Loans since obtained, on more reasonable Terms, by Mess[r]s Staphorst, Hubbard, and Willink, prove short of those main Purposes: Mess[r]s Beerenbroek & Van Dooren, a capital-House of this City, of known Honor & Activity engage to raise immediately, for the Use of the united States, in Bonds of no less than one hundred Dollars, or two hundred Florins, Dutch Currency, up to the Summ of Ten Millions, if required and duely authorised; at 2.½. per Cent half yearly Interest, or five per Cent per Annum. The last Sums raised at 4. pr Ct are already 2. pr Ct under Pair, and require a somewhat better Intt, Considering the enormous Terms extorted by Necessity & granted for the first borrowed Million of Dollars, 8. Years ago; to the no small Detrimt of their public Credit, in Europe; which may still have some Influence, & impede larger Loans, less profitable to the Subscribers. A sinking Fund of 3. pr Ct annually, added to the annual Interest of 5. pr Ct would extinguish, both Capital & Intt in the Space of 22. or 24. Years; by a very evident Plan, to be laid fortwith before Your Excellcy for the Perusal of Congress, and of the U.S. as soon, as ordered.
The Circumstances of Time, (: England preparing for War, and Holland being now at the Mercy of France :) bid fair to facilitate Such an Operation, by the gradual Rise of Credit gained by your just and wise Government, far superior to any, as yet, in Europe. So favorable a Juncture, to be seized by the Forelock, urges the speediest Measures.
Whatever Commands, relative to these Objects, Congress may be pleased to impart, shall most faithfully and punctually be obeyed, by the abovementioned reputable House, either Separately, or jointly with Mess[r]s Staphorst, hubbard, and W. Willingk your Agents.
No Words can express the high Veneration I bear to Your Excellency’s exalted Merits.

Rodolph Vall-travers


Directed to the Care of Mess[r]s Beerenbroek & Van Dooren; At Amsterdam.

